By Judge Richard J. Jamborsky
This matter comes before the Court on Petitioner’s unemployment compensation appeal. After careful review and consideration of this matter and applying the appropriate standard of review this Court concludes that the totality of the record demonstrates a pattern of dishonest activity by the Petitioner and that Petitioner was discharged due to misconduct connected to her work for which there has been no showing of mitigating circumstances, pursuant to § 60.2-618.1 of the Code of Virginia.
Accordingly, the Court affirms the decision of the Virginia Employment Commission.